Citation Nr: 0717615	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  01-07 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a bladder disorder.  

4.  Entitlement to service connection for defective vision.

5.  Entitlement to service connection for extraction of 
teeth.  

6.  Entitlement to service connection for a testicle 
disorder.

7.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the matter in August 2003 and October 2004 
for additional evidentiary development.  In May 2007, the 
veteran's motion to advance his case on the Board's docket 
was granted under 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Resolving all doubt in the veteran's favor, a low back 
disability was incurred during active duty.

2.  In light of missing service medical records, the claims 
file does not otherwise contain credible lay evidence of 
defective vision, extraction of teeth, or disability of the 
kidney, bladder, testes, and knees due to in-service disease 
or injury.

3.  There is no evidence of continuity of symptomatology 
post-service necessary to an extent that might indicate an 
in-service injury.  


CONCLUSIONS OF LAW

1.  A low back disability is attributable to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  Chronic kidney, bladder, defective vision, extraction of 
teeth, testicle, and bilateral knee disorders are not 
attributable to service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In November 2003, February 2004, May 2004, November 2005, and 
September 2006 letters, the veteran was advised of the 
evidence necessary to substantiate a claim of service 
connection-particularly that the evidence should show he had 
an injury or disease in service, a current disability, and a 
relationship between the in-service disease or injury and a 
current disability.  In a September 2006 letter, the veteran 
received notification in compliance with Dingess, which told 
him how VA determines a disability rating and effective date.  
The February 2004, May 2004, November 2005 letters asked the 
veteran to provide any relevant evidence that pertained to 
his appeal. 

The November 2003, February 2004, May 2004, November 2005 
letters told the veteran what evidence VA would obtain and 
what information and evidence he should provide.  The veteran 
was notified that VA was responsible for getting relevant 
records from a Federal agency and that VA would make 
reasonable efforts to get records not held by a Federal 
agency like records private treatment records upon 
appropriate identification of such by the veteran.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted that the pending claims were filed pre-VCAA.  In 
terms of any timing error, the RO issued an April 2007 
supplemental statement of the case (SSOC) following all of 
the notification letters.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541 (2006) (recognizing that a timing-of-notice 
error, as determined in Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Thus, any timing-of-notice error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"). 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran's service medical records are presumed to have been 
lost in a fire at the national repository, and thus there is 
a heightened duty to assist the veteran in developing facts 
pertinent to his claim.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).  As such, the record shows repeated attempts to 
obtain alternative sources of information-one search found 
information from the Office of the Surgeon General.  
Additionally, pursuant to the Board's most recent remand, the 
RO attempted to locate hospital records.  A November2005 
response from records research asked for the veteran's 
complete organization unit assigned, i.e., company, 
battalion, regiment, etcetera.  The RO sent the veteran a May 
2006 letter with attached NA Form 13055 asking for complete 
details, and the veteran responded that he had no additional 
information to submit.  Thus, VA has exhausted avenues to 
obtain any service-related records.  Otherwise, the record 
contains VA treatment records, and some private medical 
records that are detailed below.  The veteran testified at a 
December 2001 RO hearing, and the transcript is of record.  
The file also contains additional lay statements from the 
veteran, his daughter, his sister, and an acquaintance.  
Again, in June 2006, the veteran stated that he had no 
additional information to submit.  It appears that all 
relevant records have been obtained.  Additionally, the 
veteran had a VA examination in September 2006, and further 
medical assessment is not necessary because as shown below 
the evidence does not establish that the veteran suffered an 
disease or injury in service; thus, the question of a nexus 
opinion is moot.  See 38 C.F.R. § 3.159(c)(4).  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Analysis

A careful consideration of the record has revealed that a 
preponderance of the evidence is against all of the claims 
except for a back disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

As stated above, the veteran's service medical records were 
evidently destroyed at a fire in 1973 at the National 
Archives and Record Administration.  The only document 
returned from a records search was an admission card from the 
Office of the Surgeon General.  It showed that the veteran 
had been admitted to a hospital in January 1944 in Lakeland, 
Florida, for a disease not elsewhere classified.  The veteran 
was hospitalized for 9 days.  

A Separation Qualification Record showed that the veteran's 
military occupations had been automotive equipment operator 
(drove 2 1/2 ton truck transporting personnel and equipment), 
and construction machine operator (operated crane, bulldozer, 
carry all, and rooter in construction of roads and air 
ports).  

The record contains a March 1949 application for hospital 
treatment.  It showed the veteran's complaint of pain in the 
lower part of the back, radiating to front of abdomen.  
Physical findings were negative, and the diagnosis was 
radiculitis.  The veteran's application was rejected.  

The veteran filed his pending claims in July 1999.  Pursuant 
thereto, a January 1955 record of hospitalization at VA 
Hospital in Big Spring showed diagnoses of prostatitis, 
chronic, urethritis, posterior, chronic, and a cytoscopy was 
performed.  

A July 1985 VA treatment note contained the veteran's 
complaint of back pain for two years, and that he had hurt 
his back on the job in 1981.  The veteran complained of low 
back pain, which radiated to his right leg, and pain in both 
knees.  Examination found tenderness to the low back, and the 
assessment was degenerative joint disease.  In 1989 and 1990, 
the veteran complained on several occasions of knee pain.  An 
October 1996 treatment note indicated prostate trouble.  

A January 1997 x-ray report from Ward Memorial Hospital found 
degenerative disc disease, several lower lumbar levels.  A 
December 1997 VA note indicated history of back injury, and 
that the veteran had hurt his back last Thursday.  

A January 1999 diagnosis from Hoon Rowe, M.D., found an 
enlarged prostate and chronic renal insufficiency.  

A July 1999 VA record contained the veteran's complaint of 
blurring vision and seeing a horseshoe shape in his right eye 
for the last year and a half.  An assessment found refractive 
error, and mild cataracts.  The veteran also related that he 
had a previous history of bladder and teeth problem that were 
service related.  He reported that his teeth were pulled out 
in service, and he wanted dentures.

In November 1999 at VA the veteran stated that he had 
suffered from a back problem for a long time.  He also 
reported that an original injury had occurred in the 
military.  

In a June 2000 statement, the veteran articulated that in 
1943, in Durham, North Carolina, he had a severe tooth 
infection that caused all 17 teeth to be filled with lead, 
which later led to total removal of all teeth; in 1943 in 
Tampa, Florida, he was temporarily blind for five days and 
had to wear patches; in 1944 he had developed mumps, which 
caused him to lose one testicle; in 1944 he had been pushed 
out of a 5 ton truck during an air raid while dismounting and 
hurt his back with a ruptured disc; in 1945 in Lakeland, 
Florida, he had been hospitalized for two weeks for a bladder 
infection.  

In a December 2000 letter to Senator Phil Gramm, the veteran 
stated that he had been blind in Florida and stayed that way 
for 10 days.  He also stated that he had been pushed off of a 
truck while training and hurt his back and had been put in a 
Florida hospital for a week.  

A December 2000 radiology report from Midland Memorial 
Hospital noted the veteran's clinical history of left 
testicular swelling, scrotal problems for 50 years following 
mumps infection as a young adult.  The report gave an 
impression of atrophic right testicle with intrinsic 8 mm 
solid nodule at left upper pole, and the chronicity and 
stability of this finding was unknown.  Although it was 
conceivable that it represented a sequalae of the remote 
infection, a neoplastic process in the location could not be 
excluded and urologic consultation was recommended.  A large 
left hydrocele was also found.  

A February 2001 VA physician note recited a past medical 
history of BPH with recurrent urinary tract infection.  A May 
2001 VA radiology report found moderate to severe medial and 
patellofemoral arthritis bilaterally.  There was evidence of 
degenerative hypertrophic osteoarthritic changes of lumbar 
spine, and degenerative disc disease of L4-L5, L5-S1.  

A December 2001 email message from the veteran's daughter to 
a VA employee recounted the veteran's description that in-
service he had started spitting out teeth, and his testicle 
had swollen up like a grapefruit.  The veteran had told his 
daughter that the doctor had given him some alcohol to rub on 
himself, and some mouthwash.  The veteran had lost all of his 
teeth before he was 30 years old.  

At his December 2001 personal hearing at the RO, the veteran 
testified that during basic training he had to crawl up the 
side of hill repeatedly, and his knees had become skinned up 
and would swell up.  He was given alcohol and few pills and 
then had to perform again the next morning.  The veteran 
stated that he had started having knee problems until about 
five or six years ago.  He further clarified that after 
service his knees had hurt and swollen.  

He also described that one day he and fellow soldiers had to 
get out of a truck quickly, and he was knocked out of the 
back of a truck.  The veteran stated that this incident 
occurred in 1943.  He was treated at a dispensary, and a 
doctor had determined that there was no need to send the 
veteran to the hospital.  The veteran testified that he had 
not received any further treatment for the back in the 
military; rather he had been required to sleep on a piece of 
plywood.  

In terms of his kidney and bladder, the veteran testified 
that he had stayed in Lakeland for 14 days, rather than the 
nine indicated.  The veteran was told that he had a bad 
infection in his bladder.  After service he had some 
treatment, and that he still had problems.  The veteran 
further related that he had suffered from gum disease in 
service, and was told all of his teeth had holes in them and 
so for about two months his teeth were filled.  After service 
the veteran had realized that the filling had been lead, and 
when they fell out his teeth hurt.  Thus, a dentist had 
pulled out all of the veteran's teeth.  

The veteran testified that his eyes has eyes had swollen up 
from exposure to construction hazards, and he had been 
treated with injections and patches.  The doctor had told him 
to go to barracks for four or five days.  The veteran stated 
that currently he just could not see well, which had started 
in 1957.  The veteran further described that he got mumps in 
service, which damaged his testicle.  

A February 2002 letter from an individual stated that the 
veteran had served in the Army during World War II, and was 
injured during this time.

A July 2002 VA urology note indicated benign prostatic 
hypertrophy (BPH) responding satisfactorily to alpha 
blockade, and left hydrocele.  A March 2003 note indicated 
that the veteran had arthritis of the knees.  

The record also contains a letter from Greg Cooper, D.C., who 
stated that he had examined the veteran in July 2004 for 
possible treatment.  Based on the results of examination, and 
after a discussion of the veteran's complaints, medical 
history, and reviewing his VA records, it appeared that the 
veteran had suffered from a traumatic injury to his back 
years ago.  The veteran had reported an in-service injury in 
approximately 1943/44.  Thus, it was as likely as not that 
the veteran's current problem was a result of injuries 
sustained during service.    

In September 2006, the veteran underwent a VA examination, 
and the examiner noted that claims file was reviewed.  The 
veteran stated that left hydrocele on his testicle occurred 
when he was pushed out of a truck in service, and landed on 
his back.  Troops trampled on his groin.  He also related 
that in 1943 he had suffered from urinary retention, and was 
taken to Lakeland Hospital.  In terms of BPH, the examiner 
noted date of onset was 1999 and chronic renal failure was 
2003.  After physical assessment, the examiner rendered the 
following diagnoses:  Urinary retention, not found; BPH; mild 
chronic renal failure; hydrocele left.  

In terms of a lumbar spine injury, the veteran recounted that 
in-service he had been pushed out of the back of a truck in 
1944, and was trampled in a rush of troops getting out of the 
back.  X-ray found narrowing of discs at L4-L5 and L5-S1.  
The diagnosis was degenerative joint disease with spurring.  
The examiner stated that a nexus opinion question could not 
be resolved with resort to mere speculation.  The examiner 
noted that the c-file had been reviewed in depth, and no 
documented evidence of any injury could be found.  There was 
one notation of a hospitalization for a disease, but there 
were no other notes relating thereto.  Without evidence 
supporting the veteran's contentions about in-service 
incurrence, the examiner stated that though the veteran had 
current disabilities, any opinion regarding whether they 
could be attributed to his military service would be only 
speculation. 

The veteran's sister submitted a June 2005 statement that 
related her brother had been a healthy man upon entering 
military service.  When he returned from the military, he had 
complained of the following things several times during his 
stay with her:  chronic back pain; defective vision; kidneys; 
loss of one testicle; knee problems (arthritis); extractions 
of all his teeth; and bladder problems.   

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States 
Court of Appeals for the Federal Circuit, citing the Madden 
decision, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 
7104(a).  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

It is noted that the veteran has provided conflicting 
accounts surrounding his allegations of in-service injuries 
and diseases.  For example, in a December 2000 letter to 
Senator Gramm, he stated that he had been blind for ten days.  
Then, in a June 2000 statement, he stated that he had been 
temporarily blind for five days.

Also, in a December 2000 letter to Senator Gramm, the veteran 
stated that he had been put in the hospital for his back.  In 
the June 2000 statement, the veteran reported that he had 
been pushed out of a truck in 1944, and hospitalized in 1945 
for a bladder infection.  At his December 2001 hearing, the 
veteran reported that he had not been in the hospital for his 
back, but rather had been hospitalized for his bladder/kidney 
problems.  

These inconsistencies raise concerns about the veteran's 
credibility.  In addition, other significant factors weigh 
against the veteran's claims.  Notably, for the claims 
concerning teeth extractions, defective vision and disorders 
of the kidney, bladder, testicle, and bilateral knees, it is 
noted that the record lacks any continuity of symptoms from 
service separation.  The first medical evidence of bladder 
(or problems that could be related thereto) is from a VA 
hospital report in 1955; the 1980s for the veteran's knees; 
December 2000 for a left hydrocele; July 1999 for eye 
problems; and January 1999 for chronic renal insufficiency, 
which is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (recognizing that 
a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

The Board is cognizant of Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005), which recognized that that an 
appellant's testimony, when introduced for the purpose of a 
factual matter of in-service experience, should be assessed 
in light of potentially corroborating evidence.  As such, it 
is noted that the veteran was hospitalized in 1944 in Florida 
for an unidentified disease, and he represented this fact of 
hospitalization at various times.  As cited above, however, 
the veteran's versions concerning this event, and the 
condition for which was hospitalized, has changed several 
times.  Regardless, given the significant lapse of time 
between the in-service hospitalization, and subsequent 
development of health issues related to his genitourinary 
system, etcetera, the evidence strongly suggests that 
whatever the veteran suffered from during the in-service 
hospital stay was not chronic.  

In sum, the Board finds that the veteran's statements about 
in-service incidences of injury or disease are not wholly 
reliable.  Without service medical records, or other credible 
lay evidence regarding the circumstances of military service, 
a critical element of service connection has not been met, 
i.e., in-service incurrence.  To the extent that the 
veteran's sister's June 2005 statement was intended to show 
in-service incurrence, it does not overcome the Board's 
concern with credibility, or the other probative evidence 
that is against the claims.  

It is noted that the September 2006 VA examiner found that 
without evidence of in-service incurrence, a nexus opinion 
simply could not be rendered without resort to total 
speculation.  Further, there is no other evidence of record 
that suggests a nexus between a current disability and 
service.  On various occasions the veteran had articulated to 
VA treatment providers his opinion that current disorders 
were related to military service (see, e.g., July 1999 VA 
record; December 2000 radiology report from Midland 
Hospital).  The Court has held that a bare transcription in a 
medical record of the veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 405 (1995).  
The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent, and his statements regarding 
etiology are not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Likewise, the February 2002 letter 
from an individual who knew the veteran relating that the 
veteran had been injured in service failed to offer any 
specifics about whether this attester witnessed any event, or 
the nature of any injury.  It is too vague to be probative 
about in-service incurrence of a particular alleged injury.  

Thus, the alternative means by which in-service incurrence of 
a disease or injury could be shown when service medical 
records are unavailable for review have not been met in this 
case.  As the preponderance of the evidence is against claims 
of service connection for kidney disorder, bladder disorder, 
defective vision, extraction of teeth, testicle disorder, and 
bilateral knee disorder, the doctrine of the benefit of the 
doubt is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

It is determined, however, that the benefit of the doubt 
ought to be applied for a claim of service connection for a 
low back disability.  In light of Washington, 19 Vet. App. at 
368, it is noted that the veteran's MOS had involved working 
around trucks; just after separation from service a VA 
hospital care application showed that the veteran complained 
of low back pain with an assessment of radiculitis; and there 
is a nexus opinion of record that indicated that the 
veteran's medical history had been reviewed.  Unlike the 
other claims denied above, the claim of service connection 
for a low back disability has other corroborative and 
supportive facts that at least mitigates any doubt (i.e., 
concerning the veteran's credibility) to the extent that the 
evidence is in equipoise.  Thus, the claim is granted.  


ORDER

Service connection for a low back disability is granted.  

Service connection for a kidney disorder is denied.

Service connection for a bladder disorder is denied.

Service connection for defective vision is denied.

Service connection for extraction of teeth is denied.

Service connection for loss of testicle is denied.

Service connection for a bilateral knee disorder is denied.  



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


